Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Examiner’s Amendment to the Specification 

For accuracy, the short description for reproduction 1.7 has been amended to read: 

--1.7 : Perspective view in alternate position--   

For clarity and accuracy, the descriptive paragraph following the reproduction descriptions has been amended to read: 

--The broken lines shown represent portions of the food and beverage container with dispensing function that form no part of the claimed design; the right side view is not shown because it is a mirror image of the left side view; the irregular dashed lines represent contours, shading, and transparency, and do not illustrate surface ornamentation or decoration; reproduction 1.7 is a perspective view shown in an alternate position; the bracket shown in reproduction 1.8 clarifies that the articles in the exploded view comprise a single inventive claim.--   

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Calve whose telephone number is (571) 272-7939, and whose work schedule is Monday-Friday 10am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp, can be reached at (571) 272-8364. As of 7/15/05 the Right FAX number for this group is 571-273-8300 for both Official faxes and After Finals. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LAUREN R CALVE/Primary Examiner, Art Unit 2912